

 
AMENDED AND RESTATED
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT (as from time
to time amended, restated, supplemented or otherwise modified, this
“Agreement”), dated as of March 31, 2008, is made by PROLINK HOLDINGS CORP., a
Delaware corporation (the “Company”) and PROLINK SOLUTIONS, LLC, a Delaware
limited liability company (“ProLink Solutions”) (each a “Grantor” and,
collectively, “Grantors”), in favor of LV ADMINISTRATIVE SERVICES, INC., a
Delaware corporation, as administrative and collateral agent for the Lenders (as
defined in the Security Agreement referred to below) (the “Agent”).
 
WHEREAS, pursuant to that certain Amended and Restated Security Agreement dated
as of the date hereof (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Security Agreement”) by and among Grantors,
other subsidiaries of the Grantors which may hereafter become a party thereto,
the Lenders party thereto from time to time and the Agent, the Lenders have
agreed to provide financial accommodations to Grantors;
 
WHEREAS, Creditor Parties are willing to enter into the Security Agreement only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent this Agreement; and
 
WHEREAS, as of the date of this Agreement, the terms, conditions, covenants,
agreements, representations and warranties contained in that certain
Intellectual Property Security Agreement dated as of August 17, 2007 (the
“Original IP Security Agreement”), made by the Companies in favor of Calliope
Capital Corporation (“Calliope”) and the other lenders (as partial assignees)
(the “Other Lenders”) shall be deemed amended and restated in their entirety as
set forth in this Agreement and the Original IP Security Agreement and shall be
consolidated with and into and superseded by this Agreement; provided, however,
that nothing contained in this Agreement shall impair or affect the liens on the
Collateral heretofore pledged, granted and/or assigned by the Companies to
Calliope and the Other Lenders as security for the Secured Obligations under and
as defined in the Original IP Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors hereby agrees as
follows:
 
Section 1  DEFINED TERMS.
 
(a)  When used herein the following terms shall have the following meanings:
 
“Copyrights” means all works capable of copyright under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office, and the right to obtain all renewals of any of
the foregoing.
 

--------------------------------------------------------------------------------


 
“Copyright Licenses” means all written agreements relating to any Copyright,
including agreements providing the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright, and whether any Grantor
is named as licensor, licensee or otherwise.
 
“Creditor Parties” has the meaning given to the term in the Security Agreement.
 
“General Intangibles” shall have the meaning provided thereto in Section 9-102
of the UCC, as amended, restated or otherwise modified from time to time.
 
“IP Licenses” shall mean Copyright Licenses, Patent Licenses and Trademark
Licenses.
 
“Obligations” has the meaning given to the term in the Security Agreement.
 
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, and all reissues and extensions of such
letters patent, (b) all applications for letters patent of the United States or
any other county and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
 
“Patent Licenses” means all agreements, whether written or oral, relating to any
Patent, including agreements providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, and whether any Grantor is named as licensor, licensee or otherwise.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, services marks, logos, domain
names and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or political
subdivision thereof, or otherwise, and all common-law rights thereto, and (b)
the right to obtain all renewals thereof.
 
“Trademark Licenses” means, collectively, each agreement, whether written or
oral, relating to any Trademark, including agreements providing for the grant by
or to any Grantor of any right to use any Trademark, and whether any Grantor is
named as licensor, licensee or otherwise.
 
“UCC” has the meaning given to the term in the Security Agreement.
 
(b)  All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Security Agreement.
 
Section 2  GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To
secure the complete and timely payment of all the Obligations of the Grantors
now or hereafter existing from time to time, each Grantor hereby acknowledges
and confirms that the Creditor Parties have and shall continue to have a
security interest in and Lien upon all of the Collateral (as defined below)
heretofore granted by such Grantor to Calliope (and subsequently partially
assigned to each Creditor Party) pursuant to the Original IP Security Agreement.
In furtherance of the foregoing, to secure the complete and timely payment of
all the Obligations of the Grantors now or hereafter existing from time to time,
each Grantor hereby grants to Agent, for the ratable benefit of the Creditor
Parties, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Collateral”):
 
2

--------------------------------------------------------------------------------


 
(a)  all of its Patents and Patent Licenses to which it is a party including
those referred to on Schedule I hereto;
 
(b)  all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule II hereto;
 
(c)  all of its Copyrights and Copyright Licenses to which it is a party
including those referred to on Schedule III hereto;
 
(d)  all renewals, reissues, continuations or extensions of the foregoing;
 
(e)  all goodwill of the business connected with the use of, and symbolized by,
each Patent, each Patent License, each Trademark, each Trademark License, each
Copyright and each Copyright License; and
 
(f)  all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.
 
Section 3  REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants
that:
 
(a)  It does not have any interest in, or title to, any Patent, Trademark,
Copyright or any IP License, except as set forth in Schedule I, Schedule II and
Schedule III, respectively, hereto.
 
(b)  Except as set forth in Schedule I, Schedule II and Schedule III, it is
either the sole owner of the Patents, Trademarks and Copyrights, or has the sole
right to use the Patents, Trademarks and Copyrights, free and clear of all liens
or other encumbrances.
 
(c)  Each of the Patents, Trademarks and Copyrights is valid and enforceable,
and there is no claim that the use of any of them violates the rights of any
third party.
 
(d)  The IP Licenses are in full force and effect, and no Grantor is in breach
or default under any of the IP Licenses.
 
3

--------------------------------------------------------------------------------


 
(e)  This Agreement is effective to create a valid and continuing first priority
lien on and perfected security interests in favor of Agent, for the ratable
Creditor Parties of the Lenders, in all of each Grantor’s Patents, Trademarks,
Copyrights and IP Licenses and such perfected security interests are enforceable
as such as against any and all creditors of, and purchasers from, such Grantor.
 
(f)  Upon the filing of (i) appropriate financing statements, all action
necessary or desirable to protect and perfect Agent’s first priority lien on
each Grantor’s Patents, Trademarks and IP Licenses shall have been duly taken
and (ii) the security interest in the Copyrights with the Copyright Office, all
action necessary or desirable to protect and perfect Agent’s first priority lien
on each Grantor’s Copyrights shall have been duly taken.
 
Section 4  COVENANTS. Each Grantor covenants and agrees with Agent that from and
after the date of this Agreement:
 
(a)  It shall notify Agent immediately if it knows or has reason to know that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding any
Grantor’s ownership of or right to use any Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.
 
(b)  In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent prior written notice thereof, and, upon request of Agent,
each Grantor shall execute and deliver a supplement hereto (in form and
substance satisfactory to Agent) to evidence Agent’s lien on such Patent,
Trademark or Copyright, and such Grantor’s General Intangibles relating thereto
or represented thereby.
 
(c)  It shall take all actions necessary or requested by Agent to continue to
use all Trademarks (and all trademarks owned by a third party and subject to a
Trademark License) and maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents or
Trademarks (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.
 
(d)  In the event that any of the Collateral is infringed upon, misappropriated
or diluted by a third party, the Grantors shall notify Agent promptly after any
Grantor learns thereof. Each Grantor shall, unless it shall reasonably determine
that such Collateral is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as Agent shall deem appropriate under the
circumstances to protect such Collateral.
 
4

--------------------------------------------------------------------------------


 
Section 5  SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to
Agent, for the ratable benefit of the Creditor Parties, by each Grantor pursuant
to the Security Agreement. The Grantors and Agent hereby acknowledge and affirm
that the rights and remedies of the Creditor Parties with respect to the
security interest in the Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
Section 6  REINSTATEMENT. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
SECTION 7  EXECUTION OF POWER OF ATTORNEY. Concurrently with the execution and
delivery hereof, each Grantor shall execute and deliver to Agent, in the form of
Exhibit A hereto, ten (10) original Powers of Attorney for the implementation of
the assignment, sale or other disposal of the Collateral pursuant to the
Creditor Parties’ rights and remedies under the Security Agreement.
 
SECTION 8  INDEMNIFICATION. Each Grantor assumes all responsibility and
liability arising from the use of the Patents, Trademarks and/or Copyrights and
each Grantor hereby indemnifies and holds the Creditor Parties harmless from and
against any claim, suit, loss, damage or expense (including reasonable
attorneys’ fees) arising out of any Grantor’s operations of its business from
the use of the Patents, Trademarks and/or Copyrights. In any suit, proceeding or
action brought by the Creditor Parties under any IP License for any sum owing
thereunder, or to enforce any provisions of such IP License, each Grantor will
indemnify and keep the Creditor Parties harmless from and against all expense,
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the obligee thereunder,
arising out of a breach by any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such obligee or its successors from any Grantor, and all such
obligations of such Grantor shall be and remain enforceable against and only
against such Grantor and shall not be enforceable against any of the Creditor
Parties. Grantors shall have no obligations under this Section 8 in the event
any claim, suit, loss, damage or expense arises solely from the gross negligence
or willful misconduct of the Creditor Parties.
 
5

--------------------------------------------------------------------------------


 
Section 9  NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Security
Agreement.
 
Section 10  TERMINATION OF THIS AGREEMENT. Subject to Section 6 hereof, this
Agreement shall terminate upon indefeasible payment in full in cash of all
Obligations and irrevocable termination of the Security Agreement.
 
[Signature Page to Follow]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Grantor has caused this Amended and Restated
Intellectual Property Security Agreement to be executed and delivered by its
duly authorized officer as of the date first set forth above.
 

 
PROLINK SOLUTIONS, LLC
 
By:                                                                           
Name:
Title:
 
PROLINK HOLDINGS CORP.
 
By:                                                                          
Name:
Title:
   
ACCEPTED AND ACKNOWLEDGED BY:
 
LV ADMINISTRATIVE SERVICES INC.,
as Agent
 
By:                                                             
Name:
Title:     Authorized Signatory
 

 
SIGNATURE PAGE TO
AMENDED AND RESTATED
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
 
7

--------------------------------------------------------------------------------


 
STATE OF ____________ )
                                     )  ss:
COUNTY OF __________ )
 
On the ____ day of _______________, 2008, before me personally came
_____________________ to me known, who being by me duly sworn, did depose and
say s/he is the ______________ of ProLink Solutions, LLC, the limited liability
company described in and which executed the foregoing instrument; and that s/he
signed her/his name thereto pursuant to his/her authority under the
organizational documents of said company.
 
 

 
                                                                                                       
Notary Public
My Commission Expires:


 
STATE OF ____________ )
                                     )  ss:
COUNTY OF __________ )
 
On the ____ day of _______________, 2008, before me personally came
_____________________ to me known, who being by me duly sworn, did depose and
say s/he is the ______________ of ProLink Holdings Corp., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto pursuant to his/her authority under the organizational
documents of said corporation.
 

 
                                                                                                       
Notary Public
My Commission Expires:

 
 
SIGNATURE PAGE TO
AMENDED AND RESTATED
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
8

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SPECIAL POWER OF ATTORNEY
 
STATE OF NEW YORK
) 
 
) ss:
COUNTY OF NEW YORK
)

 
KNOW ALL MEN BY THESE PRESENTS, that ProLink Solutions, LLC, a limited liability
company formed under the laws of Delaware, with its principal office at 410 S.
Benson Lane, Chandler, Arizona 85224 (“Company”), pursuant to an Amended and
Restated Intellectual Property Security Agreement dated as of March 31, 2008 (as
amended, modified, restated and/or supplemented from time to time, the
“Agreement”), hereby appoints and constitutes LV Administrative Services, Inc.,
as collateral and administrative agent of the Lenders defined therein (in such
capacity, “Agent”), with offices at 335 Madison Avenue, 10th Floor, New York,
New York 10017, its true and lawful attorney, with full power of substitution,
and with full power and authority to perform the following acts on behalf of
Company:
 
I.  Assigning, selling or otherwise disposing of all right, title and interest
of Company in and to the Patents and Patent Licenses listed on Schedule I of the
Agreement, the Patents and Patent Licenses which are added to the same
subsequent hereto, and all registrations and recordings thereof, and all pending
applications therefor, recording, registering and filing of, or accomplishing
any other formality with respect to the foregoing, and executing and delivering
any and all agreements, documents, instruments of assignment or other papers
necessary or advisable to effect such purpose; and
 
II.  Executing any and all documents, statements, certificates or other papers
necessary or advisable in order to obtain the purposes described above as Agent
may in its sole discretion determine.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]
 
9

--------------------------------------------------------------------------------




 
This Power of Attorney is made pursuant to the Agreement and may not be revoked
until the payment in full of all Obligations (as defined in the Agreement) and
the irrevocable termination of the Agreement.
 
Dated as of: March 31, 2008
 

 
 
PROLINK SOLUTIONS, LLC
 
By:_____________________________
Name:
Title:

 
 
STATE OF NEW YORK
) 
 
) ss:
COUNTY OF NEW YORK
)

 
On the ____ day of _______________, 2008, before me personally came
_______________________ to me known, who being by me duly sworn, did depose and
say s/he is the ______________ of ProLink Solutions, LLC, the limited liability
company described in and which executed the foregoing instrument; and that s/he
signed her/his name thereto in accordance with his/her authority as granted by
the organizational documents of such company.
 

 
____________________________
Notary Public
My Commission Expires:

 
10

--------------------------------------------------------------------------------

